Citation Nr: 1535371	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  07-34 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran active duty service from February 1964 to February 1968.  The Veteran died in June 2005; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the appellant testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  The Veterans Law Judge who conducted the hearing is no longer working at the Board.  Generally, the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Because the Veterans Law Judge who conducted the February 2009 hearing is no longer with the Board, he cannot participate in the adjudication of the Veteran's claim.  As such, in April 2015, the Board sent the appellant a letter requesting that she indicate whether she desired another opportunity to testify at a hearing before the Board before a different Veterans Law Judge, or if she wanted the Board to proceed with the adjudication of his appeal.  In May 2015, the appellant responded she does not wish to appear at another hearing.  Therefore, the Board will proceed with addressing the appeal.

The case was remanded by the Board in June 2009.  In an April 2011 decision, the Board denied the appellant's claims.  The appellant appealed the Board's April 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 23, 2012, the Court remanded the matter to the Board for compliance with the terms of an August 2012 Joint Motion Remand.  The Board remanded the case in April 2013.  The case is now before the Board for adjudication.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records

In a March 2012 letter sent from Dorn Medical Center in Columbia, South Carolina, M.W., on behalf of Dr. W., reported that Dorn Medical Center received copies of the Veteran's chest x-rays in 2002.  She explained that images had been found in CPRS Vista Imaging Display and were available for review.  The Board remanded this case in April 2013 specifically stipulating that the RO should take appropriate action to verify whether a the digital image of the Veteran's February 1999 chest x-ray was in fact in VA's CPRS Vista Imaging Display system and if possible, a hardcopy of the digital image should be associated with the claims file.  In response to the remand, the RO obtained records from the VAMC in Columbia, South Carolina and Augusta, Georgia.  The RO's requests made to these facilities are not included in VBMS so it is unclear if they asked for documents found specifically in CPRS Vista Imaging Display.  Furthermore, the Columbia, South Carolina VAMC treatment records include several records noting that documents could be accessed in the CPRC by selecting Vista Imaging Display.  This indicates that records from the CPRS Vista Imaging Display were not likely requested and that there are potentially relevant documents pertaining to his cancer treatment included in the Vista Imaging Display.  For instance, a VA treatment record dated in May 2005 noted that the VA received copies of office notes from Radiation Oncology, LLC and the South Carolina Oncology Associates which were in in the Vista Imaging Display.  These records are not associated with these VA treatment records and could be potential relevant to the appellant's claim.

As instructed by the April 2013 remand, the RO attempted to contact the nurse who reviewed the 1999 chest x-ray.  In an August 2013 email, the nurse, P.B., responded that she did not recall this particular Veteran's case but that she did not read x-rays or discuss their results with patients as this was the beyond the scope of her practice.  Also, she noted that x-rays that are taken at non-VA facilities are not read or received by the VA unless specifically requested by physicians or provided by the patient.  If the VA received anything, it is the radiology reports or findings only.  Although acknowledging P.B.'s statement, the Board also notes that the appellant claims that she took the actual 1999 x-ray to the VA for their review, and it should be in the possession of the VA.

For the above reasons, the RO should check to see if there is any digital copy of the February 1999 chest x-ray in the CPRS Vista Imaging Display.  

DEA Claim

Basic eligibility for certification of DEA exists if a Veteran was discharged from service under conditions other than dishonorable and died as a result of a service-connected disability.  38 C.F.R. § 3.807 (2015).  Whether the Veteran in this case died as a result of a service-connected disability is at issue in the claim for service connection for the cause of the Veteran's death.  Therefore, the claim for entitlement to DEA is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Consideration of the claim for entitlement to DEA under 38 U.S.C., Chapter 35, must be deferred pending resolution of the cause of death claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request specifically that all documents in the CPRS Vista Imaging Display that are associated with this Veteran be provided.  Records appear to be at the Dorn Medical Center but could be located at the VA Medical Center located in Augusta, Georgia.  Both locations should be checked.   

Specifically attempt to locate the February 1999 chest x-ray that may be located in Vista Imaging Display.  

All of the following records in Vista Imaging Display must be uploaded onto VBMS.

Look at both sets of "CAPRI" VA records in VBMS that were received on October 14, 2014.  CPRS Vista Imaging Display documents are noted in a June 16, 2005 at page 2; June 14, 2005 at page 10; May 17, 2005 at page 108; May 4, 2005 at page 177; April 26, 2005 at page 233; April 25, 2005 at page 264; August 19, 2004 at page 353; August 19, 2004 at page 354; August 19, 2004 at page 358; August 11, 2004 at page 368; July 28, 2004 at page 379; June 30, 2004 at page 382; June 2, 2004 at page 388; April 16, 2003 at page 460.

All of these records located on CPRS Vista Imaging Display should be uploaded to VBMS.

2.  After the above development has been completed, the claims file should be sent to the VA physician who rendered the October 2010 opinion for an addendum opinion as to whether the Veteran had lung cancer that predated his renal cell carcinoma.  Action should be taken to ensure that the examiner can view the February 1999 chest x-ray on the CPRS Vista Imaging Display system, if it is found.  The physician should review all newly received documents of record and then provide the following opinions:

	(a) Is it as likely as not (50 percent or greater probability) that the Veteran had "lung spots" at the time of the x-ray.  

	(b) If lung spots are found on the x-ray, the examiner should offer an opinion as to whether it is as likely as not (50 percent or greater probability) that such "spots" were indicative of lung cancer.

	(c) The examiner should provide an opinion as to whether it is as likely as not (50 percent or greater probability) the Veteran's lung cancer metastasized from his renal cell carcinoma or whether his lung cancer was a separately developed cancer.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the physician who provided the October 2010 opinion is not available, another competent professional may provide the opinion after reviewing the October 2010 report and the claims file.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the physician is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Upon completion of the report noted above, review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the appellant's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

